        Case 7:19-cv-00409 Document 124 Filed on 10/06/20 in TXSD Page 1 of 3




                          IN THE UNITED STATES DISTRICT COURT
                          FOR THE SOUTHERN DISTRICT OF TEXAS
                                   MCALLEN DIVISION

 UNITED STATES OF AMERICA,                            §
                                                      §
                              Plaintiff,              §
                                                      §
 v.                                                   §          CASE NO. 7:19-CV-409
                                                      §
 6.10 ACRES OF LAND, MORE OR LESS,                    §
 SITUATE IN HIDALGO COUNTY,                           §
 STATE OF TEXAS; YOLANDA                              §
 HERNANDEZ, ET AL.                                    §
                                                      §
                            Defendants.               §


             ADVISORY TO THE COURT REGARDING DOCKET NUMBER 19



          COMES NOW THE UNITED STATES OF AMERICA (hereinafter “United States”) and

submits the following Advisory to the Court Regarding Docket Number 19 to advise the Court as

to the pending Notice of Disclaimer of Partial Interest Executed by Daniel Jackson, Jr. (Dkt. No.

19).

       1. WHEREAS the United States initiated this action on December 11, 2019 by filing a

          Declaration of Taking (Dkt. No. 2) and Complaint in Condemnation (Dkt. No. 1) to acquire

          fee simple interest in 6.10 acres of land, more or less, located in Hidalgo County, Texas,

          identified as Tract RGV-WSL-4004 (hereinafter “Subject Property”).

       2. After filing this action, the United States conferred with Defendant Daniel Jackson, Jr.

          regarding his interest in the Subject Property. Daniel Jackson, Jr. informed the United

          States that he wanted to disclaim any right, title, claim, or interest in the just compensation




                                                   1 of 3
 Case 7:19-cv-00409 Document 124 Filed on 10/06/20 in TXSD Page 2 of 3



   paid or to be paid for his partial interest in the Subject Property inherited from his father,

   Daniel Jackson, Sr., only.

3. On December 23, 2019, Daniel Jackson, Jr. executed a partial disclaimer as to only his

   interest in the Subject Property that was inherited from his father, Daniel Jackson, Sr. (Dkt.

   No. 19-1).

4. On December 31, 2019, the United States filed a Notice of Disclaimer of Partial Interest

   Executed by Daniel Jackson, Jr. wherein the United States notified the Court of Daniel

   Jackson’s partial disclaimer, and informed the Court that he should remain in the case as

   he still retained a partial interest in the Subject Property that was inherited from Apolonio

   Jackson, Sr. and Andrea Jackson de Munoz (Dkt. No. 19). The notice appears to remain

   pending on the Court’s docket.

5. The United States has recently conferred with Daniel Jackson, Jr. and he now wishes to

   withdraw the partial disclaimer so that he may inherit the partial interest in the Subject

   Property which he inherited from his father, Daniel Jackson, Sr.

6. Accordingly, the United States advises the Court that Daniel Jackson, Jr. no longer intends

   to disclaim any interest in the Subject Property, and therefore the Notice of Disclaimer of

   Partial Interest Executed by Daniel Jackson, Jr. should be withdrawn.



                                                    Respectfully submitted,

                                                    RYAN K. PATRICK
                                                    United States Attorney
                                                    Southern District of Texas

                                          By:       s/ Roland D. Ramos____________
                                                    ROLAND D. RAMOS
                                                    Assistant United States Attorney
                                                    Southern District of Texas No. 3458120


                                           2 of 3
     Case 7:19-cv-00409 Document 124 Filed on 10/06/20 in TXSD Page 3 of 3



                                                      Texas Bar No. 24096362
                                                      1701 W. Bus. Highway 83, Suite 600
                                                      McAllen, TX 78501
                                                      Telephone: (956) 618-8010
                                                      Facsimile: (956) 618-8016
                                                      E-mail: Roland.Ramos@usdoj.gov
                                                      Attorney for Plaintiff

                               CERTIFICATE OF SERVICE

       I, Roland D. Ramos, Assistant United States Attorney for the Southern District of Texas,

hereby certify that on October 6-8, 2020, a copy of the foregoing was served on all parties in

accordance with the Federal Rules of Civil Procedure.



                                            By:       s/ Roland D. Ramos____________
                                                      ROLAND D. RAMOS
                                                      Assistant United States Attorney




                                             3 of 3
